UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 20-1824

               Hollie Adams; Jody Weaber; Karen Unger; Chris Felker,

                                               Appellants

                                          v.

Teamsters Union Local 429; County of Lebanon; Attorney General Pennsylvania; James
 M. Darby, Chairman Pennsylvania Labor Relations Board; Albert Mezzaroba, Member,
Pennsylvania Labor Relations Board; Robert H. Shoop, Jr., Member, Pennsylvania Labor
                     Relations Board, in their official capacities

                            (M.D. Pa. No. 1-19-cv-00336)

Present: ROTH, Circuit Judge

      1. Motion by Appellees to Correct Opinion to list correct arguing attorney.



                                                      Respectfully,
                                                      Clerk/slc

_________________________________ORDER________________________________
The foregoing motion is GRANTED.


                                                      By the Court,

                                                      s/ Jane R. Roth
                                                      Circuit Judge

Dated:       February 11, 2022
SLC/cc:      Counsel of Record